Citation Nr: 0716417	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
chronic headaches, currently rated as 10 percent disabling.  

2.  Entitlement to an initial increased evaluation for 
sinusitis, currently rated as 10 percent disabling.

3.  Entitlement to an initial increased evaluation for post-
operative nasal deviation, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The issues of initial increased ratings for sinusitis and 
postoperative nasal deviation are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have characteristic prostrating headache 
attacks occurring on an average once a month over the last 
several months.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for chronic headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 
Diagnostic Code 8100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appeals for a higher evaluation than the initial 
10 percent evaluation which was assigned for headaches from 
November 2002 in a May 2004 rating decision.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disability has not significantly changed 
and that a uniform rating is warranted.

The veteran's headaches are rated under Diagnostic Code 8100, 
which is the best Diagnostic Code to rate them under, since 
it is for migraine headaches and there are no other 
Diagnostic Codes specifically for rating headaches.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  For a 
30 percent rating under Diagnostic Code 8100, there would 
have to be characteristic prostrating attacks occurring on an 
average once a month over the last several months.  
Diagnostic Code 8100.  

The VA examiner in March 2004 characterized the veteran's 
headaches as mild after considering the veteran's history and 
examining him.  The veteran had indicated that he would get a 
right-sided headache with a severity of 7/10 to 10/10 two to 
three times a week, with nausea, and that on other occasions, 
he would get lesser headaches with an associated tingling 
feeling on the top of his head.

During the veteran's hearing in April 2006, he indicated that 
he has headaches which interfere with normal activities one 
to two times per week, and that they would average about a 
half hour in length and not be longer than 4 hours.  He 
stated on private evaluation in December 2004 that headaches 
would wake him from his sleep, and that his last cluster 
headache had been five years beforehand.  The private 
examination in December 2004 revealed only mild tenderness 
over the veteran's right temporalis artery.

An April 2006 private medical record shows complaints of a 
temporal headache and numbness and tingling of the right 
hand.  There is no indication in this or any of the other 
current medical records that there have been prostrating 
headaches once a month or more.  The veteran's June 2005 
statement that he has prostrating headaches every month has 
not been supported.  There are a number of private medical 
records of treatment which show other assessments but not 
headaches, and the veteran denied headaches when seen 
privately in October 2003, as well as in January, March, May, 
July, and November 2004.  Private medical records which do 
mention headaches do not indicate that he has headaches once 
a month or more, or that any of them are prostrating.  In 
light of the above, the Board concludes that a higher initial 
disability rating is not warranted.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  Following the claim 
filed in November 2002, a December 2002 letter provided the 
requisite notification, except for that required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which was provided in 
the March 2007 supplemental statement of the case.  Moreover, 
the claimant was given the text of 38 C.F.R. § 3.159, 
concerning the respective duties, in the May 2005 statement 
of the case.  This is an initial rating case on appeal from 
the decision which also granted service connection, so there 
can be no prejudice to the veteran in failing to give 
adequate 5103(a) notice for the service connection claim.  
Dunlap v. Nicholson, U.S. Vet. App. No. 03-0320 (March 22, 
2007).  The Board also notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue. 

The veteran did not receive Dingess notice prior to the 
initial adjudication.  However, the Dingess notice timing is 
not prejudicial.  The veteran is aware of the possibility of 
a higher rating, as he has demonstrated by appealing for one, 
and he has been given an opportunity, even after the Dingess 
notice, to submit more evidence, and he has not done so.  All 
adequate notice was provided prior to the transfer and 
certification of the case to the Board, and there were 
subsequent adjudications after additional evidence was 
submitted.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notices.  There is no actual 
prejudice regarding the timing of the notification.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained available identified 
private medical records and examined the veteran and the 
veteran has submitted testimony.  VA has satisfied its 
assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

An increased initial evaluation for chronic headaches is 
denied.



REMAND

In May 2006, the Board instructed the RO to issue a statement 
of the case (SOC) on the matters of entitlement to increased 
initial evaluations for sinusitis and postoperative nasal 
deviation.  The RO has not done that.  Instead, it included 
these two issues in a supplemental SOC (SSOC).  In no case 
will a SSOC be used to respond to a notice of disagreement 
(NOD) on newly appealed issues that were not addressed in the 
SOC. The agency of original jurisdiction will respond to NODs 
sent on newly appealed issues not addressed in the SOC using 
the procedures in 38 C.F.R. §§ 19.29 and 19.30.  38 C.F.R. 
§ 19.31(a).
 
A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Due 
process requires the case to be remanded for issuance of a 
SOC concerning the NOD filed in May 2004 with respect to the 
May 2004 rating decision that granted service connection for 
sinusitis with postoperative nasal septal deviation and 
assigned a 10 percent rating under Diagnostic Codes 6510-
6502, effective from November 25, 2002.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case 
concerning the issues of entitlement to 
an initial increased evaluation for 
sinusitis and entitlement to an initial 
increased evaluation for post-operative 
nasal deviation.  The veteran is hereby 
informed that he must submit a timely 
and adequate substantive appeal as to 
these issues in order for the issues to 
be before the Board on appeal.  If the 
veteran perfects an appeal of these 
matters, the case should be returned to 
the Board in accordance with the usual 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


